SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (“Agreement”) is made and entered
into as of October 10, 2013, by and between Enerpulse, Inc., a Delaware
corporation (“Enerpulse”) on the one hand, and Federal-Mogul Corporation, a
Delaware corporation (“Federal-Mogul”) and Federal-Mogul Worldwide Inc., a
Michigan corporation (“Federal-Mogul Worldwide”), on the other hand, (each a
“Party” and collectively the “Parties").

 

          Recitals

 

WHEREAS, Federal-Mogul and Enerpulse are technology companies both providing
high quality spark ignition devices for the automotive and other industries;

 

WHEREAS, Enerpulse engaged Federal-Mogul to develop a prototype product for
Enerpulse under a Non-Disclosure Agreement effective December 12, 2002 (the
“NDA”), and Federal-Mogul did produce a prototype;

 

WHEREAS, Federal-Mogul Worldwide owns U.S. Patent No. 8,278,808 and U.S. Patent
Application Serial No. 13/607,224, with the named inventor of each being James
D. Lykowski (collectively, the “Subject Patent Rights”);

 

WHEREAS, Enerpulse has alleged that Federal-Mogul breached the NDA by
appropriating and using confidential information of Enerpulse including by
filing with the United States Patent and Trademark Office (“USPTO”) for the
Subject Patent Rights and assigning them to Federal-Mogul Worldwide, and
Federal-Mogul denies that it has breached the NDA in any fashion (the
“Dispute”);

 

WHEREAS, Enerpulse has filed a lawsuit, titled Enerpulse, Inc. v. Federal-Mogul
Corporation and Federal-Mogul Worldwide, Inc., New Mexico Second Judicial
District Court Case No. D-202-CV-2013-02515 (the “Lawsuit”) in which it alleges
facts giving rise to the Dispute, which Lawsuit has not been formally served
with a summons on either Federal-Mogul or Federal-Mogul Worldwide, but of which
they have been made aware and have been provided a copy of the Complaint; and

 

WHEREAS, the Parties wish to settle all of the disputes and controversies
underlying the Dispute and the Lawsuit; and

 

NOW THEREFORE, in consideration of the mutual promises and covenants between and
among the Parties and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1

 

1.          Patent Rights Assignment and other Obligations.

 

1.1          Patent Rights Partial Assignment by Federal-Mogul Worldwide.
Concurrent with the Parties’ execution of this Agreement, Federal-Mogul
Worldwide shall execute the Partial Assignment attached as Exhibit A
(transferring to Enerpulse an undivided one-half interest in the Subject Patent
Rights), and shall have same recorded with the USPTO within fourteen (14) days
thereafter.

 

1.2          Agreement to Share Burden of Certain USPTO Patent Fees. Enerpulse
agrees to pay to Federal-Mogul Worldwide half of the future costs of USPTO
maintenance fees and issue fees for the Subject Patent Rights, within thirty
(30) days of invoice by Federal-Mogul Worldwide to Enerpulse. Enerpulse and
Federal-Mogul Worldwide may agree in the future to allow the Subject Patent
Rights to lapse or expire for non-payment of USPTO fees, or, if only one Party
so wishes, that Party shall assign all of its Subject Patent Rights to the other
Party.

 

1.3          Agreement to Investigate Inventorship. The Parties agree to use
commercially reasonable efforts to determine the proper inventorship entity for
the Subject Patent Rights and to cooperate to take any necessary actions at the
USPTO to correct inventorship. Such commercially reasonable efforts may entail
execution of a new Non-Disclosure Agreement between the parties concerning the
technology of the Subject Patent Rights.

 

1.4          Agreement to Withdraw Lawsuit. Within fourteen (14) days of the
Parties’ execution of this Agreement, Enerpulse shall withdraw the complaint
filed in the Lawsuit, and take any other necessary steps to cause the Lawsuit to
be dismissed with prejudice.

 

2.          Mutual Release. Except for obligations set forth in this Agreement,
each Party hereby irrevocably and unconditionally releases, acquits and forever
discharges the other Party and the other Party’s respective heirs, officers,
agents, representatives, employees, members, parents, subsidiaries,
predecessors, successors, attorneys, assigns and all persons acting on behalf
of, through or at the direction of that other Party from any and all claims,
debts, liabilities, demands, obligations, costs, expenses, attorneys’ fees,
damages, actions and causes of action, of whatsoever kind or nature, whether
known or unknown, which either Party now has against the other Party arising
from or related to the Dispute or the Lawsuit.

 

3.           Purpose of Settlement/Non-admission. Execution and compliance with
the terms of this Agreement shall not be construed as an admission by either of
the Parties of any liability of any kind to the other nor to any other person,
which liability is expressly denied.

 

2

 

4.           Representations and Warranties. Each Party represents, warrants and
agrees as follows:

 

4.1          Confidentiality. The Parties agree to maintain in confidence and
not disclose the terms and conditions of the settlement effected in this
Agreement, except as required by law or as may be necessary to enforce the terms
of this Agreement. The parties may disclose to third parties that the matter has
been settled.

 

4.2          No Reliance on Representations. Except as expressly stated in this
Agreement, no Party (nor any officer, director, partner, agent, employee,
representative or attorney of or for any of the Parties) has relied on any
statement, representation or promise of any other Party in executing this
Agreement or in making the settlement provided herein.

 

4.3          Assistance of Counsel. Each of the Parties has received independent
legal advice from that Party’s attorneys with respect to the advisability of
making the settlement provided for herein, with respect to the advisability of
executing this Agreement and with respect to the meaning of any and all
applicable law the consequences and advisability of waiving any benefit provided
by those laws.          

 

4.4          Additional Documents. Each of the Parties shall execute all such
further and additional documents as shall be reasonable, convenient, necessary
or desirable to carry out the release, settlement, and other provisions of this
Agreement.

 

5.           Miscellaneous          .          

 

5.1          Applicable Law and Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York, which
shall retain jurisdiction to resolve disputes concerning this Agreement.

 

5.2          Entire Agreement. This Agreement is the entire agreement between
the Parties with respect to its subject matter and supersedes all prior and
contemporaneous oral and written agreements, understandings and discussions. No
license or right is hereby granted by implication, estoppel, or otherwise, which
is not specifically granted to a Party hereunder.

 

5.3          Amendment. This Agreement may be amended or modified only by a
writing signed by both Parties.

 

5.4          Successors in Interest. This Agreement shall inure to the benefit
of and be binding upon each Party and each Party’s respective heirs, officers,
agents, representatives, employees, members, parents, subsidiaries,
predecessors, successors, attorneys, assigns and all persons acting on behalf
of, through or at the direction of that Party.

 

5.5          Costs. Each Party shall bear its own attorneys’ fees and other
costs incurred in prosecuting and defending the Lawsuit, in negotiating the
settlement (and drafting this Agreement), and otherwise.

 



3

 

 

5.6          Construction. Each of the Parties has cooperated in the drafting
and preparation of this Agreement. Accordingly, this Agreement shall not be
construed against either Party.

 

5.7          Counterparts. This Agreement may be executed in counterparts. A
facsimile signature shall be regarded as an original signature.

 

IN WITNESS WHEREOF, this SETTLEMENT AGREEMENT AND MUTUAL RELEASE is entered into
as of the date first set forth above.

 

 

ENERPULSE, INC.   FEDERAL-MOGUL CORPORATION           By: /s/ Joseph E. Gonnella
  By: /s/ MaryAnn Frick   Name: Joseph E. Gonnella   Name: MaryAnn Frick   Its:
Chief Executive Officer   Its: Intellectual Property Counsel  

 

 

FEDERAL-MOGUL WORLDWIDE, INC.

 

By: /s/ MaryAnn Frick   Name: MaryAnn Frick   Its: Intellectual Property Counsel
 

 

 

 

 

 

 

 

4

 

 

PARTIAL ASSIGNMENT OF INVENTION AND PATENT RIGHTS

 

 

Inventor: James D. Lykowski     Serial Nos.: 11/673,815 and 13/607,224    
Filing Dates: February 12, 2007 and September 7, 2012

 

For valuable consideration received or to be received, Federal-Mogul Worldwide,
Inc., a Michigan corporation (hereinafter "Assignor"), hereby sells, assigns and
transfers unto Enerpulse, Inc., a Delaware corporation (hereinafter "Assignee"),
a fifty percent (50%) undivided interest, for the United States of America and
for all foreign countries, including all rights of priority under the
international conventions and treaties, in and to a certain Invention known as
“Metallic Insulator Coating for High Capacity Spark Plug”, and in all Letters
Patent of the United States of America and of all foreign countries which may or
shall be granted on said Invention, or any parts thereof.

 

The Invention hereby assigned is described in patent applications filed in the
United States Patent and Trademark Office on February 12, 2007 and September 7,
2012, and given U.S. Patent Application Serial Nos. 11/673,815 and 13/607,224.
Serial No. 11/673,815 has issued as U.S. Patent No. 8,278,808.

 

Assignor hereby assigns and conveys to Assignee a fifty percent (50%) undivided
title and interest in such patent applications and in all other applications
based thereon, including all types of continuing, continuation-in-part, reissue,
and reexamination applications, and in all Letters Patent that issue from any
such applications. Accordingly, both Assignor and Assignee shall be able to
make, use, sell, import, and license rights to the Invention to third parties.

 

Assignor's rights in the Invention and any patent applications and Letters
Patent thereon have not been previously assigned, mortgaged or otherwise
encumbered, and Assignor warrants that Assignor has full right, power and
authority to assign such rights to Assignee.

 

DATED this 10th day of October, 2013.

 

FEDERAL-MOGUL WORLDWIDE, INC.

 

By: /s/ MaryAnn Frick   Name: MaryAnn Frick   Its: Intellectual Property Counsel
 

 

 

 

5

